



Exhibit 10(b)
DISCRETIONARY COMPENSATION
Because special situations occur in which individual achievement may not be
adequately recognized under incentive plans, the Compensation and Governance
Committee (the “Committee”) grants authority to the Chief Executive Officer to
distribute additional discretionary stock compensation up to an aggregate
maximum amount of 125,000 shares of Common Stock and/or cash to eligible
participants other than executive officers. Any discretionary stock awards or
cash to the Company's executive officers must be approved by the Committee. The
stock compensation, which will be awarded under the Company's 2017 Stock
Incentive Plan, may be in the form of stock compensation awards, grants of
shares pursuant to the Company's Enhanced Severance Plan, and/or outright grants
of shares of the Company's Common Stock.  No employee has a guaranteed right to
discretionary compensation.







